CHILTON, C. J. —
Motion is made to strike this cause from the docket, because no bond was given for the appeal, nor security for cost. The clerk in his certificate says, “ no-bond was required because all costs have been paid.”
The statute says, “No appeal shall be taken without giving bond to supersede the execution of the judgment or decree, unless the appellant give security for the costs of such appeal, to be approved by the clerk, register, or judge of probate ; the names of such securities to be certified with the record,” &c. This security is not for the costs which have accrued, as the clerk seems to have supposed, but for “the cost of the appeal.” The statute is peremptory, that no appeal shall be taken without this -security ; and as there is no security in this case, there can be no valid appeal. — Code, § 3041.
Let the case be stricken from the docket.